The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2018/0203313).Regarding claim 1, Wang et al. teach in figure 6 and related text a pixel structure of a reflective display, comprising: 
a substrate 100; 
a shielding layer 115 (the bottom layer) disposed on the substrate; 
a low reflective layer (101 or the second top layer of element 115) disposed on the shielding layer; and 
a reflective layer 140 disposed on the low reflective layer, 
wherein the reflective layer comprises a plurality of reflection regions, the plurality of reflection regions are arranged at intervals, and a part of the low reflective layer is exposed from the plurality of reflection regions.

Wang et al. do not teach that the thickness of the low reflective layer is between 500 A and 800 A, and do not explicitly state that the reflectance of the low-reflective layer is between 4% and 15%.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the thickness of the low reflective layer between 500 A and 800 A in Wang et al.’s device in order to reduce the size of the device. 

Regarding the claimed limitation of having the reflectance of the low-reflective layer between 4% and 15%, Wang et al. use the same material for the low-reflective layer as that of the claimed invention.  Therefore, the reflectance of the low-reflective layer of Wang et al. is the same as that of the claimed invention, between 4% and 15%.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the reflectivity of the low-reflective layer to be between 4% and 60% in Wang et al.’s device in order to adjust and improve the device characteristics.
Regarding claim 2, Wang et al. teaches in figure 6 and related text that the shielding layer and the low reflective layer completely overlap.

Regarding claims 6-7, Wang et al. teaches in figure 6 and related text that the low reflective layer is opaque and formed by molybdenum oxide.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a thickness of the shielding layer is between 2,000 A and 4,000 A in Wang et al.’s device in order to provide better protection to the device.

Regarding claim 9, Wang et al. teaches in figure 6 and related text that the shielding layer is formed by metal.

Regarding claim 10, Wang et al. teach in figure 6 and related text a gate line, a data line 107, a drain 109, a source 108, and a gate 103 disposed between the substrate 100 and the shielding layer 115.

Response to Arguments
1.	Applicants argue that “Wang's array substrate is not a reflective display, so its specific configuration is completely different from the present disclosure. Specifically, Wang's common electrode line 101 (corresponding to the "low reflective layer" of the present disclosure) and the pixel electrode 140 (corresponding to the "reflective layer" of the present disclosure) are electrodes for conducting electricity or transporting signal. That is, Wang's common electrode line 101 and the pixel electrode 140 are not used for reducing light reflection or used for reflecting light”. 
Applicants further argue that “Even though electrodes such as metal electrodes may have the function of reflecting light, the metal electrodes generally do not have low reflectance and not needed to have low reflectance. Therefore, Applicant believes that the comparison of the opinions of office action is not appropriate, the common electrode line 101 cannot be used as or correspond to the low reflective layer”. 

1.	Although Wang may not use common electrode line 101 and the pixel electrode 140 for reducing light reflection or used for reflecting light, said electrodes comprise materials which inherently reflect light.  Therefore, said electrodes reflect light.
Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding applicants’ argument that “the metal electrodes generally do not have low reflectance and not needed to have low reflectance”, it is noted that Wang uses the same material for the metal electrodes as is being used in the present invention.  Therefore, if the metal electrodes of the present invention have low reflectance so do the metal electrodes in Wang’s device. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/30/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800